Judgment, Supreme Court, Bronx County (Patricia Anne Williams, J), rendered June 5, 2002, convicting defendant, after a nonjury trial, of assault in the second and third degrees, arson in the fourth degree, reckless endangerment in the second degree, and criminal mischief in the fourth degree, and sentencing him, as a second violent felony offender, to concurrent terms of 5 years, 1 year, 2 to 4 years, 1 year, and 1 year, respectively, unanimously affirmed.
The assault convictions were based on legally sufficient evidence and were not against the weight of the evidence. The chest pain and shortness of breath suffered by the correction *161officer-victim, which lasted more than eight months, constituted impairment of physical condition satisfying the element of physical injury (see Penal Law § 10.00 [9]; People v Travis, 273 AD2d 544, 548-549 [2000]). This element was fully established by the victim’s testimony notwithstanding the absence of medical evidence (see People v Rivera, 187 AD2d 379, 380 [1992], lv denied 81 NY2d 793 [1993]; People v Brown, 176 AD2d 155 [1991], affd 81 NY2d 798 [1993]). Even if the victim’s chest pain and shortness of breath were caused in part by preexisting bronchitis, the evidence still established the requisite causation (see Matter of Anthony M., 63 NY2d 270, 280-281 [1984]). The evidence also satisfied the “furtherance” element of Penal Law § 120.05 (6) (see People v Lewis, 111 Misc 2d 682 [1981]). Concur—Nardelli, J.P., Tom, Saxe, Friedman and Sweeny, JJ.